Citation Nr: 0414718	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 12, 1996 
for the award of service connection for chronic axonal 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945 and from January 1951 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran's October 2002 notice of 
disagreement purports to represent a motion for 
reconsideration of the November 2001 Board decision as it 
relates to the effective date of service connection for 
chronic axonal peripheral neuropathy.  It is emphasized that 
the Board decision in question did not establish the 
effective date of the award, but only granted service 
connection for the disability.  The January 2002 rating 
decision that did establish the effective date of the award 
is the action on which this appeal is currently based.  
Therefore, there is no motion for reconsideration of the 
November 2001 Board decision pending.  

The Board also observes that the veteran has alleged several 
irregularities with respect to the prior adjudication of his 
claim for peripheral neuropathy, denied by the RO in an April 
1986 rating decision and confirmed by the Board in a May 1989 
decision.  The Board emphasizes that that Board decision, 
which subsumes the underlying RO decision, is final.  
38 C.F.R. §§ 20.1100, 20.1104 (2003).  If the veteran wishes 
to challenge that Board decision, he may submit a motion for 
reconsideration of that decision.  See 38 C.F.R. § 20.1001.  
In the alternative, he may submit a motion to revise or 
reverse the decision on grounds of clear and unmistakable 
error.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1400.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The RO received the veteran's original claim for service 
connection for peripheral neuropathy in December 1985.  It 
denied the claim in an April 1986 rating decision.  The Board 
also denied the claim in a May 1989 decision on appeal.  

The veteran submitted a new claim for service connection for 
peripheral neuropathy in June 1996.  The RO denied the claim 
in an April 1997 rating decision.  On appeal, the Board 
issued a remand in August 2000 in which it instructed the RO 
to undertake additional development.  Upon return from the 
RO, the Board issued a decision in November 2001 in which it 
granted service connection for chronic axonal peripheral 
neuropathy.  The RO's January 2002 rating decision gave 
effect to the award, assigned a 100 percent disability 
rating, and established an effective date of June 12, 1996.  
The veteran has perfected an appeal of the effective date 
assigned by the RO, seeking compensation based on the date of 
his original 1985 claim.  

During the course of the underlying claim for service 
connection, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), was enacted.  
Among other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

VA's Office of General Counsel (GC) has held that, if, in 
response to notice of a decision on a claim for which VA has 
already provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.    

In this case, the appeal is on a "downstream" issue.  The 
Board granted service connection for chronic axonal 
peripheral neuropathy, completely resolving the issue then on 
appeal.  The veteran subsequently perfected an appeal of the 
effective date for the service connection award assigned by 
the RO.  However, review of the claims folder fails to reveal 
any 38 U.S.C.A. § 5103(a) notice to the veteran on the 
underlying service connection claim.  Therefore, pursuant to 
the GC opinion, discussed above, VA is not exempted from 
providing the veteran with 38 U.S.C.A. § 5103(a) notice on 
the issue of entitlement to an earlier effective date for the 
service connection award.  A remand to the RO is required in 
order to provide the veteran with the requisite notice.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).    

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim for an effective 
date earlier than June 12, 1996 for the 
award of service connection for chronic 
axonal peripheral neuropathy, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), and 
any other applicable legal precedent.  
The RO should allow the applicable period 
of time for response.  

If additional evidence is received or 
secured in response to this notice, the 
RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

